1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ROLAND THOMAS KOCH,                               )   Case No.: 1:18-cv-01693-DAD-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )
13           v.                                            SCREENING ORDER GRANTING PLAINTIFF
                                                       )   LEAVE TO FILE AN AMENDED COMPLAINT
14                                                     )
     BRANDON PRICE, et.al.,
                                                       )   [ECF No. 1]
15                                                     )
                     Defendants.                       )
16                                                     )
                                                       )
17                                                     )
18           Plaintiff Roland Thomas Price is a civil detainee proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California
20   Welfare and Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the
21   meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).
22           Currently before the Court is Plaintiff’s complaint, filed December 13, 2018.
23                                                         I.
24                                       SCREENING REQUIREMENT
25           Although Plaintiff is a civil detainee rather than a prisoner, he is proceeding in forma pauperis
26   and the complaint is therefore subject to screening under 28 U.S.C. § 1915(e)(2)(B). Under §
27   1915(e)(2)(B), the court must dismiss a case if at any time the Court determines that the complaint “(i)
28   is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary
                                                           1
1    relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith,

2    203 F.3d 1122, 1129 (9th Cir. 2000) (section 1915(e) applies to all in forma pauperis complaints, not

3    just those filed by prisoners); Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in

4    forma pauperis proceedings which seek monetary relief from immune defendants); Cato v. United

5    States, 70 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis

6    complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998) (affirming

7    sua sponte dismissal for failure to state a claim). The Court exercises its discretion to screen the

8    plaintiff’s complaint in this action to determine if it “i) is frivolous or malicious; (ii) fails to state a claim

9    on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

10   such relief.” 28 U.S.C. § 1915(e)(2).

11           In determining whether a complaint fails to state a claim, the Court uses the same pleading

12   standard used under Federal Rule of Civil Procedure 8(a). A complaint must contain “a short and plain

13   statement of the claim showing that the pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed

14   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

15   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

16   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

17           In reviewing the pro se complaint, the Court is to liberally construe the pleadings and accept as

18   true all factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

19   Although a court must accept as true all factual allegations contained in a complaint, a court need not

20   accept a plaintiff’s legal conclusions as true. Iqbal, 556 U.S. at 678. “[A] complaint [that] pleads facts

21   that are ‘merely consistent with’ a defendant’s liability . . . ‘stops short of the line between possibility

22   and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

23   Therefore, the complaint must contain sufficient factual content for the court to draw the reasonable

24   conclusion that the defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678.

25                                                          II.

26                                        COMPLAINT ALLEGATIONS

27           Defendants Brandon Price (Hospital Administrator) and Jack Carter (Chief of Police Services)

28   ordered that Plaintiff’s legal property be confiscated, whereas only illegal property was allowed to be

                                                             2
1    confiscated. Despite Plaintiff’s request, his legal property will not be returned to him. The items that

2    were confiscated were not deemed contraband.

3             Plaintiff seeks monetary damages as well as various forms of injunctive relief.

4                                                                 III.

5                                                         DISCUSSION

6             A.       Unauthorized Confiscation of Property

7             The Due Process Clause of the Fourteenth Amendment of the United States Constitution

8    protects Plaintiff from being deprived of property without due process of law, Wolff v. McDonnell,

9    418 U.S. 539, 5563 (1974), and Plaintiff has a protected interest in his personal property, Hansen v.

10   May, 502 F.2d 728, 730 (9th Cir. 1974). Authorized, intentional deprivations of property are

11   actionable under the Due Process Clause. See Hudson v. Palmer, 468 U.S. 517, 532, n.13 (1984);

12   Quick v. Jones, 754 F.2d 1521, 1524 (9th Cir. 1985). However, the Due Process Clause is not violated

13   by the random, unauthorized deprivation of property so long as the state provides an adequate post-

14   deprivation remedy. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Barnett v. Centoni, 31 F.3d 813,

15   816-17 (9th Cir. 1994). Authorized deprivations of property are permissible if carried out pursuant to

16   a regulation that is reasonably related to a legitimate penological interest. Turner v. Safley, 482 U.S.

17   78, 89 (1987). Legitimate, non-punitive governmental objectives include maintaining security,

18   ensuring a detainee’s present at trial, and managing the detention facility effectively. Jones v. Blanas,

19   393 F.3d 918, 932 (9th Cir. 2014) (citing Hallstrom v. City of Garden City, 991 F.2d 1473, 1484 (9th

20   Cir. 1993)).

21            Plaintiff’s claim that Defendants confiscated his legal property and have refused to return it, is

22   a random, unauthorized deprivation of property for which the state provides an adequate post-

23   deprivation remedy. Hudson, 468 U.S. at 533; Barnett, 31 F.3d at 816-17 (California provides an

24   adequate post-deprivation remedy for property deprivations). Accordingly, Plaintiff has failed to state

25   a claim for the deprivation of his property.1

26
27
     1
       Indeed, Plaintiff has raised the same and/or similar allegations in a separate action which is pending in this Court. See
28   1:18-cv-00546-LJO-GSA (PC), Koch v. Ahlin et al. (complaint dismissed with leave to amend on December 18, 2018).

                                                                   3
1           B.      Requests for Injunctive Relief

2           In addition to monetary damages, Plaintiff seeks an order that any search be recorded and

3    supervised by no less than two patients, a court supervised contraband list be developed, and an

4    oversight committee be formed.

5           A preliminary injunction is an extraordinary remedy never awarded as of right. Winter v. Natural

6    Resources Defense Council, Inc., 555 U.S. 7, 9 (2008). For each form of relief sought in federal court,

7    Plaintiff must establish standing. Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009); Mayfield

8    v. United States, 599 F.3d 964, 969 (9th Cir. 2010). This requires Plaintiff to show that he is under

9    threat of suffering an injury in fact that is concrete and particularized; the threat must be actual and

10   imminent, not conjectural or hypothetical; it must be fairly traceable to challenged conduct of the

11   defendant; and it must be likely that a favorable judicial decision will prevent or redress the injury.

12   Summers, 555 U.S. at 493; Mayfield, 599 F.3d at 969.

13          Further, any award of equitable relief is governed by the Prison Litigation Reform Act, which

14   provides in relevant part, “Prospective relief in any civil action with respect to prison conditions shall

15   extend no further than necessary to correct the violation of the Federal right of a particular plaintiff or

16   plaintiffs. The court shall not grant or approve any prospective relief unless the court finds that such

17   relief is narrowly drawn, extends no further than necessary to correct the violation of the Federal right,

18   and is the least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C. '

19   3626(a)(1)(A). Thus, the federal court’s jurisdiction is limited in nature and its power to issue equitable

20   orders may not go beyond what is necessary to correct the underlying constitutional violations which

21   form the actual case or controversy. 18 U.S.C. § 3626(a)(1)(A); Summers, 555 U.S. at 493; Steel Co. v.

22   Citizens for a Better Env’t, 523 U.S. 83, 103-104 (1998).

23          Plaintiff cannot seek injunctive relief in this action because the allegations in the complaint

24   allege one contact with Defendants. Such allegations are insufficient to give Plaintiff standing to

25   pursue injunctive relief. See Dettamanti v. Cty. of Santa Barbara, No. CV 13-3484-MWF (JPR), 2014

26   WL 3427445, at *10 (C.D. Cal. May 21, 2014 (reasoning “[i]solated incidents of abuse” do not

27   support finding a pattern or practice).

28   ///

                                                         4
1                                                        IV.

2                                          CONCLUSION AND ORDER

3             For the reasons discussed, Plaintiff shall be granted leave to file an amended complaint to cure

4    the deficiencies identified in this order. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

5             Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what each

6    named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556 U.S. at

7    678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

8    above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted). Further, Plaintiff may

9    not change the nature of this suit by adding new, unrelated claims in his amended complaint. George,

10   507 F.3d at 607 (no “buckshot” complaints).

11            Finally, Plaintiff is advised that an amended complaint supersedes the original complaint. Lacey

12   v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended complaint must

13   be “complete in itself without reference to the prior or superseded pleading.” Local Rule 220.

14            Based on the foregoing, it is HEREBY ORDERED that:

15            1.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;

16            2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

17                    amended complaint;

18            3.      Plaintiff’s amended complaint shall not exceed twenty-five (25) pages in length; and

19            4.      If Plaintiff fails to file an amended complaint in compliance with this order, the Court

20                    will recommend to a district judge that this action be dismissed consistent with the

21                    reasons stated in this order.

22
23   IT IS SO ORDERED.

24   Dated:        January 14, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          5
